MEMORANDUM **
Santiago Lazcano Hernandez appeals his conviction and the 151-month sentence imposed following his guilty plea to one count of conspiring to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846. Hernandez’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues.
Because our independent review of the record discloses no arguable issues, counsel’s motion to withdraw is granted and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.